Case 1-15-41173-cec   Doc 376-1   Filed 09/23/20   Entered 09/23/20 17:58:10




               EXHIBIT A
                                                              Case 1-15-41173-cec                                           Doc 376-1                     Filed 09/23/20                             Entered 09/23/20 17:58:10



                                                                                                             IN RE COMMUNITY ENVIRONMENTAL CENTER, INC., CHAPTER 11 CASE NO. 15-41173 (CEC)
                                                                                                                     DISBURSEMENTS TO CREDITORS AND ADMINISTRATIVE PROFESSIONALS

  Proof of Claim                                                                                                                                                                                                                                                       Proposed
                                              Creditor Name                            Administrative             Secured           Priority           General Unsecured                                       Treatment                                                                             Distribution                Payment Status
Number (Unsecured)                                                                                                                                                                                                                                                    Distribution


        1            New York State Department of Taxation & Finance                                    $‐          $467,379.46 $       10,865.63                       $ ‐ Per Tax Stipulation                                                              $            394,434.48         $              394,434.48          Paid Ck. No. 4170

        2            Crystal Window & Door Systems, LTD                                                 $‐                   $‐                 $‐    $           27,022.53 2% Distribution on Unsecured Claim                                               $                540.45 $                         540.45           Paid Ck No. 4187

        3            Riverdale Electrical Services                                                      $‐                   $‐                 $‐    $          383,307.03 2% Distribution on Unsecured Claim                                               $               7,666.14 $                       7,666.14          Paid Ck. No. 4168
                                                                                                                                                                               Claim Reclassified to General Unsecured Claim Per Order [Docket No.
        4            Snack Time Svcs. Inc.                                                              $‐                   $‐ $        1,260.00                       $‐                                                                                   $                 25.20 $                          25.20           Paid Ck. No. 4169
                                                                                                                                                                               314]; 2% Distribution on Unsecured Claim
        5            L&M Builders Group LLC                                                             $‐                   $‐                 $‐    $           23,034.10 2% Distribution on Unsecured Claim                                               $                460.68 $                         460.68           Paid Ck. No. 4165

        6            Internal Revenue Service                                                           $‐                   $‐         $1,096.24     $            3,490.85 2% Distribution on Unsecured Claim plus payment in full on priority claim $                      1,166.06 $                       1,166.06          Paid Ck. No. 4161

        7            American Empire Surplus Lines Insurance Co.                                        $‐                   $‐                 $‐    $           55,053.43 2% Distribution on Unsecured Claim                                               $              1,101.07 $                        1,101.07          Paid Ck. No. 4154

        8            P.C. Richard & Son Long Island Corporation                                         $‐                   $‐                 $‐    $           15,432.00 2% Distribution on Unsecured Claim                                               $                308.64 $                         308.64           Paid Ck. No. 4167

        9            Doherty Bread LLC                                                                  $‐                   $‐                 $‐    $            2,397.07 2% Distribution on Unsecured Claim                                               $                 47.94 $                          47.94           Paid Ck. No. 4158

       10            Con Edison                                                                         $‐                   $‐                 $‐              $ 841.732% Distribution on Unsecured Claim                                                   $                 16.83 $                          16.83           Paid Ck. No. 4155

       11            Xerox Corporation                                                                  $‐                   $‐                 $‐    $           15,420.47 2% Distribution on Unsecured Claim                                               $                308.41 $                         308.41           Paid Ck. No. 4162

       12            Paymentech, LLC                                                                    $‐                   $‐                 $‐              $ 1.00Claim Disallowed Per Order [Docket No. 312]                                            $                       ‐       $                        ‐

       13            Dartiny Wadler                                                                     $‐                   $‐                 $‐    $        2,000,000.00 Claim Disallowed Per Order [Docket No. 313]                                      $                       ‐       $                        ‐

       14            A.F. Supply Corp.                                                                  $‐                   $‐                 $‐    $            1,685.75 2% Distribution on Unsecured Claim                                               $                 33.72 $                          33.72           Paid Ck. No. 4153

       15            Cornell University                                                                 $‐                   $‐                 $‐    $          108,267.79 2% Distribution on Unsecured Claim                                               $               2,165.36 $                       2,165.36          Paid Ck. No. 4157

       16            A.S.K. Construction                                                                $‐                   $‐                 $‐    $        2,053,672.84 Claim waived pursuant to Settlement Agreement                                    $                       ‐       $                        ‐

       17            H&L Heating Supply                                                                 $‐                   $‐                 $‐    $            2,472.74 2% Distribution on Unsecured Claim                                               $                 49.45 $                          49.45           Paid Ck. No. 4160

       18            New York Heating Corporation                                                       $‐                   $‐                 $‐    $           56,124.60 2% Distribution on Unsecured Claim                                               $              1,122.49 $                        1,122.49          Paid Ck. No. 4166

       19            Christopher J. Collins                                                             $‐                   $‐                 $‐    $        2,000,000.00 Claim waived pursuant to Settlement Agreement                                    $                       ‐       $                        ‐

       20            Ellen Witzling Roff                                                                $‐                   $‐                 $‐    $        2,000,000.00 Claim waived pursuant to Settlement Agreement                                    $                       ‐       $                        ‐

       21            New York State Department of Taxation & Finance                                    $‐                   $‐ $        3,249.39                       $ ‐ Per Tax Stipulation; payment referenced above [Claim No. 1]                      $                       ‐       $                        ‐

       22            Richard Cherry                                                                     $‐                   $‐                 $‐                      $ ‐ Claim waived pursuant to Settlement Agreement                                    $                       ‐       $                        ‐

       23            3462 Third Avenue Owner Realty LLC                                                 $‐                   $‐                 $‐    $           20,000.00 2% Distribution on Unsecured Claim                                               $                400.00 $                         400.00           Paid Ck. No. 4047

       24            Dual Purpose Corporation                                                           $‐                   $‐                 $‐ $                900.00 Distribution on Unsecured Claim                                                   $                 18.00 $                          18.00           Paid Ck. No. 4159

       25            Justin Green                                                                       $‐                   $‐                 $‐                      $ ‐ Claim waived pursuant to Settlement Agreement                                    $                       ‐       $                        ‐

       26            State of New York Department of Labor                                              $‐                   $‐ $          124.41                       $ ‐ Payment in full on priority claim                                                $                124.41 $                         124.41           Paid Ck. No. 4163

       27            Karen L. Outlaw                                                                    $‐                   $‐                 $‐                      $ ‐ Claim waived pursuant to Settlement Agreement                                    $                       ‐       $                        ‐

       28            Gregory P. Pressman                                                                $‐                   $‐                 $‐                      $ ‐ Claim waived pursuant to Settlement Agreement                                    $                       ‐       $                        ‐

       29            Donald H. Elliot                                                                   $‐                   $‐                 $‐                      $ ‐ Claim waived pursuant to Settlement Agreement                                    $                       ‐       $                        ‐

       30            State of New York Department of Labor                         $           8,442.92                      $‐                 $‐                      $ ‐ Administrative expense claim to be paid in full.                                 $               8,442.92 $                       8,442.92          Paid Ck. No. 4164
                                                                                                                                                                                                                                                             Proposed
     Schedule                                                      Creditor Name         Administrative                 Secured           Priority        General Unsecured Treatment                                                                                                        Distribution
                                                                                                                                                                                                                                                             Distribution
        D            JP Morgan Chase Bank                                                               $‐   $      1,812,777.00                $‐                      $ ‐ Claim satisfied pursuant to 363 sale                                             $                       ‐       $                        ‐
                                                                                                                                                                               No property exists securing the claim. To the extent collateral exists, the
        D            LEAF                                                                               $‐   $         50,424.32               $ ‐$                        ‐   lien rides through. The claim will be paid as an unsecured claim. See         $                       ‐       $                        ‐
                                                                                                                                                                               below.
        D            NYS Department of Tax and Finance                                                  $‐   $       452,864.00                $ ‐$                        ‐   Scheduled claim superseded by Proof of Claim, see above                       $                       ‐       $                        ‐
                                                                                                                                                                                                                                                                                                                              Returned ‐ insufficent
        F            2 Elton LLC/Shinda Management Corp.                                                 $                    $                  $    $            2,800.00 2% Distribution on Unsecured Claim                                                $                 56.00        $                      56.00
                                                                                                                                                                                                                                                                                                                              address Ck No. 4046**
        F            35‐41 Clarkson LLC                                                                  $                    $                  $    $            9,911.13 2% Distribution on Unsecured Claim                                                $                198.22 $                         198.22          Paid Ck. No. 4048
                                                                                                                                                                                                                                                                                                                               Stop Payment issued
        F            739 LLC                                                                             $                    $                  $    $            1,622.00 2% Distribution on Unsecured Claim                                                $                 32.44        $                      32.44
                                                                                                                                                                                                                                                                                                                              10/17/19 Ck No. 4049*
                                                                                                                                                                                                                                                                                                                               Stop Payment issued
        F            A‐1 State Inc.                                                                      $                    $                  $    $           14,149.10 2% Distribution on Unsecured Claim                                                $                282.98 $                         282.98
                                                                                                                                                                                                                                                                                                                              10/17/19 Ck No. 4050*
        F            A. Heating, Inc.                                                                    $                    $                  $    $            4,240.00 2% Distribution on Unsecured Claim                                                $                 84.80        $                      84.80       Paid Ck. No. 4051

        F            A.F. Supply Corp.                                                                   $                    $                  $                Unknown Scheduled claim superseded by Proof of Claim, see above                                 $                      ‐       $                        ‐



                                                                                                                                                                                                                                                                                                                                                       1
                                                                             *Check not cashed, a stop payment was issued on 10/17/19. Total amount of stop payment checks $2,564.25.
                                                                                      **Check returned due to insuffienct address. Total amount of checks returned $1,493.68.
                                   Case 1-15-41173-cec             Doc 376-1               Filed 09/23/20                      Entered 09/23/20 17:58:10



                                                                                                                                                                                                          Stop Payment issued
F   Active Air Cooling & Heating                        $              $           $   $         5,150.00 2% Distribution on Unsecured Claim                        $        103.00 $          103.00
                                                                                                                                                                                                         10/17/19 Ck No. 4052*
F   ADP, LLC                                            $              $           $   $       34,819.50 2% Distribution on Unsecured Claim                         $        696.39 $          696.39      Paid Ck. No. 4053
                                                                                                                                                                                                          Stop Payment issued
F   AllState                                            $              $           $   $       37,355.53 2% Distribution on Unsecured Claim                         $        747.11 $          747.11
                                                                                                                                                                                                         10/17/19 Ck No. 4054*
F   Amer. Emp. Surplus Lines                            $              $           $   $       55,053.43 Scheduled claim superseded by Proof of Claim, see above        $         ‐       $          ‐

F   ASK Construction                                    $              $           $   $     1,958,579.00 Scheduled claim superseded by Proof of Claim, see above       $         ‐       $          ‐

F   Assoc. for Energy Afford.                           $              $           $   $       16,130.00 2% Distribution on Unsecured Claim                         $        322.60 $          322.60      Paid Ck. No. 4055

F   Assc. Of Energy Engineers                           $              $           $   $         2,320.00 2% Distribution on Unsecured Claim                        $         46.40   $         46.40      Paid Ck. No. 4056

F   B&C Industries                                      $              $           $   $         1,250.00 2% Distribution on Unsecured Claim                        $         25.00   $         25.00      Paid Ck. No. 4057

F   Baudville Inc.                                      $              $           $ $            704.19 2% Distribution on Unsecured Claim                         $         14.08   $         14.08      Paid Ck. No. 4058

F   Bethel AME Church                                   $              $           $ $            300.00 2% Distribution on Unsecured Claim                         $          6.00   $          6.00      Paid Ck. No. 4059
                                                                                                                                                                                                         Returned ‐ insufficent
F   Bollinger Inc.                                      $              $           $   $       19,173.68 2% Distribution on Unsecured Claim                         $        383.47 $          383.47
                                                                                                                                                                                                         address Ck No. 4060**
                                                                                                                                                                                                         Returned ‐ insufficent
F   Canarsie Coalition                                  $              $           $ $            500.00 2% Distribution on Unsecured Claim                         $         10.00   $         10.00
                                                                                                                                                                                                         address Ck No. 4061**
F   Cassone                                             $              $           $   $         1,300.00 2% Distribution on Unsecured Claim                        $         26.00   $         26.00      Paid Ck. No. 4062

F   Color Edge Inc.                                     $              $           $ $            425.00 2% Distribution on Unsecured Claim                         $          8.50   $          8.50      Paid Ck. No. 4063

F   Cornell University                                  $              $           $   $       61,863.18 Scheduled claim superseded by Proof of Claim, see above        $         ‐       $          ‐

F   Crystal Window & Door Sys                           $              $           $   $       26,571.87 Scheduled claim superseded by Proof of Claim, see above        $         ‐       $          ‐

F   Cypress Corners                                     $              $           $ $            255.00 2% Distribution on Unsecured Claim                         $          5.10   $          5.10      Paid Ck. No. 4064
                                                                                                                                                                                                         Returned ‐ insufficent
F   Cypress Courts Associates                           $              $           $ $            250.00 2% Distribution on Unsecured Claim                         $          5.00   $          5.00
                                                                                                                                                                                                         address Ck No. 4065**
F   Cypress Hills LDC                                   $              $           $ $            646.98 2% Distribution on Unsecured Claim                         $         12.94   $         12.94      Paid Ck. No. 4066

F   Damage Recovery Unit                                $              $           $   $         1,257.56 2% Distribution on Unsecured Claim                        $         25.15   $         25.15      Paid Ck. No. 4067

F   Dell Marketing LP                                   $              $           $   $         2,441.98 2% Distribution on Unsecured Claim                        $         48.84   $         48.84      Paid Ck. No. 4068

F   Doherty Bread                                       $              $           $   $         1,588.71 Scheduled claim superseded by Proof of Claim, see above       $         ‐       $          ‐

F   Dual Purpose Corporation                            $              $           $ $            900.00 Scheduled claim superseded by Proof of Claim, see above        $         ‐       $          ‐

F   E&M Sales Inc.                                      $              $           $ $            600.00 2% Distribution on Unsecured Claim                         $         12.00   $         12.00      Paid Ck. No. 4069

F   Eagle Insulation                                    $              $           $   $         4,345.01 2% Distribution on Unsecured Claim                        $         86.90   $         86.90      Paid Ck. No. 4070
                                                                                                                                                                                                         Returned ‐ insufficent
F   Elston Houses, Inc.                                 $              $           $   $         2,460.75 2% Distribution on Unsecured Claim                        $         49.22   $         49.22
                                                                                                                                                                                                         address Ck No. 4071**
F   Enterprise Rent‐a‐Car                               $              $           $   $         1,134.56 2% Distribution on Unsecured Claim                        $         22.69   $         22.69      Paid Ck. No. 4072
                                                                                                                                                                                                         Returned ‐ insufficent
F   Farmers Insurance Group                             $              $           $   $         4,020.38 2% Distribution on Unsecured Claim                        $         80.41   $         80.41
                                                                                                                                                                                                         address Ck No. 4073**
F   FedEx                                               $              $           $ $            334.06 2% Distribution on Unsecured Claim                         $          6.68   $          6.68      Paid Ck. No. 4074

F   General Insuation Co.                               $              $           $   $         1,212.80 2% Distribution on Unsecured Claim                        $         24.26   $         24.26      Paid Ck. No. 4075

F   Gold Protective Systems                             $              $           $   $         1,517.95 2% Distribution on Unsecured Claim                        $         30.36   $         30.36      Paid Ck. No. 4076

F   H&L Heating Supply                                  $              $           $   $         2,472.74 Scheduled claim superseded by Proof of Claim, see above       $         ‐       $          ‐
                                                                                                                                                                                                         Returned ‐ insufficent
F   HDR Engineering Inc.                                $              $           $   $       13,056.11 2% Distribution on Unsecured Claim                         $        261.12 $          261.12
                                                                                                                                                                                                         address Ck No. 4077**
                                                                                                                                                                                                         Returned ‐ insufficent
F   Home Depot                                          $              $           $   $       13,408.29 2% Distribution on Unsecured Claim                         $        268.17 $          268.17
                                                                                                                                                                                                         address Ck No. 4078**
F   IDVILLE                                             $              $           $ $            704.19 2% Distribution on Unsecured Claim                         $         14.08   $         14.08      Paid Ck. No. 4079

F   Iiya Geller                                         $              $           $ $            380.00 2% Distribution on Unsecured Claim                         $          7.60   $          7.60      Paid Ck. No. 4080

F   Independence Residences                             $              $           $   $         1,193.00 2% Distribution on Unsecured Claim                        $         23.86   $         23.86      Paid Ck. No. 4081
                                                                                                                                                                                                          Stop Payment issued
F   JASA Housing Management                             $              $           $   $         2,000.00 2% Distribution on Unsecured Claim                        $         40.00   $         40.00
                                                                                                                                                                                                         10/17/19 Ck No. 4082*
F   Javed Ashraf                                        $              $           $   $         1,200.00 2% Distribution on Unsecured Claim                        $         24.00   $         24.00      Paid Ck. No. 4083

F   Jessica Roff                                        $              $           $   $         4,427.50 2% Distribution on Unsecured Claim                        $         88.55   $         88.55      Paid Ck. No. 4084

F   Jewish Child Care Assoc.                            $              $           $ $             25.68 2% Distribution on Unsecured Claim                         $          0.51   $          0.51      Paid Ck. No. 4085
                                                                                                                                                                                                          Stop Payment issued
F   Joseph Edelstein                                    $              $           $ $               4.00 2% Distribution on Unsecured Claim                        $          0.08   $          0.08
                                                                                                                                                                                                         10/17/19 Ck No. 4086*
F   L&M Builders Group                                  $              $           $   $       22,831.92 Scheduled claim superseded by Proof of Claim, see above        $         ‐       $          ‐

F   LEAF                                                $              $           $   $       50,424.32 2% Distribution on Unsecured Claim                         $       1,008.49 $        1,008.49     Paid Ck. No. 4087
                                                                                                                                                                                                          Stop Payment issued
F   Litchfield Cavo                                     $              $           $   $         3,877.50 2% Distribution on Unsecured Claim                        $         77.55   $         77.55
                                                                                                                                                                                                         10/17/19 Ck No. 4088*


                                                                                                                                                                                                                                  2
                                         *Check not cashed, a stop payment was issued on 10/17/19. Total amount of stop payment checks $2,564.25.
                                                  **Check returned due to insuffienct address. Total amount of checks returned $1,493.68.
                                        Case 1-15-41173-cec                 Doc 376-1               Filed 09/23/20                     Entered 09/23/20 17:58:10



                                                                                                                                                                                                                 Returned ‐ insufficent
F   Local 10                                                     $              $           $   $       11,859.39 2% Distribution on Unsecured Claim                        $        237.19 $          237.19
                                                                                                                                                                                                                 address Ck No. 4089**
F   Lorman Education Svc                                         $              $           $ $            369.00 2% Distribution on Unsecured Claim                        $          7.38   $          7.38      Paid Ck. No. 4090

F   Magic Pest Mgmt., LLC                                        $              $           $ $            936.33 2% Distribution on Unsecured Claim                        $         18.73   $         18.73      Paid Ck. No. 4091

F   Megapath                                                     $              $           $   $        3,354.23 2% Distribution on Unsecured Claim                        $         67.08   $         67.08      Paid Ck. No. 4092
                                                                                                                                                                                                                  Stop Payment issued
F   Meller Electric Inc.                                         $              $           $ $            575.36 2% Distribution on Unsecured Claim                        $         11.51   $         11.51
                                                                                                                                                                                                                 10/17/19 Ck No. 4093*
F   Metlife Group                                                $              $           $   $        4,246.40 2% Distribution on Unsecured Claim                        $         84.93   $         84.93      Paid Ck. No. 4094

F   MHANY Management, Inc.                                       $              $           $ $            250.00 2% Distribution on Unsecured Claim                        $          5.00   $          5.00      Paid Ck. No. 4095

F   MTA Bridges & Tunnels                                        $              $           $ $             55.00 2% Distribution on Unsecured Claim                        $          1.10   $          1.10      Paid Ck. No. 4096

F   MXM Contractors                                              $              $           $   $       14,264.99 2% Distribution on Unsecured Claim                        $        285.30 $          285.30      Paid Ck. No. 4097

F   Network Tier, Inc.                                           $              $           $   $       10,245.00 2% Distribution on Unsecured Claim                        $        204.90 $          204.90      Paid Ck. No. 4098

F   New Penn Motor Express                                       $              $           $ $            257.35 2% Distribution on Unsecured Claim                        $          5.15   $          5.15      Paid Ck. No. 4099

F   New York Heating                                             $              $           $   $       65,399.60 Scheduled claim superseded by Proof of Claim, see above       $         ‐       $          ‐

F   New York State Insr. Fund                                    $              $           $   $       17,754.34 2% Distribution on Unsecured Claim                        $        355.09 $          355.09      Paid Ck. No. 4100

F   Noel Collado                                                 $              $           $ $             63.00 2% Distribution on Unsecured Claim                        $          1.26   $          1.26      Paid Ck. No. 4101

F   NYC Dept of Finance                                          $              $           $   $        2,895.90 2% Distribution on Unsecured Claim                        $         57.92   $         57.92      Paid Ck. No. 4103

F   NYC Dept of Finance/School Zone Camera Unit                  $              $           $ $             50.00 2% Distribution on Unsecured Claim                        $          1.00   $          1.00      Paid Ck. No. 4102
                                                                                                                                                                                                                  Stop Payment issued
F   NYC Water Board                                              $              $           $ $            244.21 2% Distribution on Unsecured Claim                        $          4.88   $          4.88
                                                                                                                                                                                                                 10/17/19 Ck No. 4104*
F   NYP Holdings                                                 $              $           $   $        6,491.29 2% Distribution on Unsecured Claim                        $        129.83 $          129.83      Paid Ck. No. 4105

F   O'Connor Davies, LLP                                         $              $           $   $      104,500.00 2% Distribution on Unsecured Claim                        $       2,090.00 $        2,090.00     Paid Ck. No. 4106

F   Office Depot                                                 $              $           $   $        1,218.00 2% Distribution on Unsecured Claim                        $         24.36   $         24.36      Paid Ck. No. 4107

F   Pacific Mgmt. Group Corp.                                    $              $           $   $        3,202.70 2% Distribution on Unsecured Claim                        $         64.05   $         64.05      Paid Ck. No. 4108
                                                                                                                                                                                                                 Returned ‐ insufficent
F   Paetec                                                       $              $           $   $        6,042.52 2% Distribution on Unsecured Claim                        $        120.85 $          120.85
                                                                                                                                                                                                                 address Ck No. 4109**
F   Palace Plumbing & Heating                                    $              $           $ $            155.35 2% Distribution on Unsecured Claim                        $          3.11   $          3.11      Paid Ck. No. 4110
                                                                                                                                                                                                                  Stop Payment issued
F   Parma Tile Mosaic                                            $              $           $   $       56,718.00 2% Distribution on Unsecured Claim                        $       1,134.36 $        1,134.36
                                                                                                                                                                                                                 10/17/19 Ck No. 4111*
                                                                                                                                                                                                                  Stop Payment issued
F   PB Prop. & Construction                                      $              $           $   $        1,800.00 2% Distribution on Unsecured Claim                        $         36.00   $         36.00
                                                                                                                                                                                                                 10/17/19 Ck No. 4112*
F   PC Richard & Son, Inc.                                       $              $           $   $        9,991.00 Scheduled claim superseded by Proof of Claim, see above       $         ‐       $          ‐

F   Performance Systems Dev.                                     $              $           $   $        1,065.00 2% Distribution on Unsecured Claim                        $         21.30   $         21.30      Paid Ck. No. 4113
                                                                                                                                                                                                                  Stop Payment issued
F   Philadelphia Parking Auth                                    $              $           $ $             30.00 2% Distribution on Unsecured Claim                        $          0.60   $          0.60
                                                                                                                                                                                                                 10/17/19 Ck No. 4114*
                                                                                                                                                                                                                  Stop Payment issued
F   Phillips Construction Grp                                    $              $           $   $        3,825.22 2% Distribution on Unsecured Claim                        $         76.50   $         76.50
                                                                                                                                                                                                                 10/17/19 Ck No. 4115*
                                                                                                                                                                                                                  Stop Payment issued
F   Pinkerton                                                    $              $           $ $             75.00 2% Distribution on Unsecured Claim                        $          1.50   $          1.50
                                                                                                                                                                                                                 10/17/19 Ck No. 4116*
F   Pitney Bowes Inc.                                            $              $           $ $            373.50 2% Distribution on Unsecured Claim                        $          7.47   $          7.47      Paid Ck. No. 4117

F   Power Survey & Control Co                                    $              $           $   $        4,599.00 2% Distribution on Unsecured Claim                        $         91.98   $         91.98      Paid Ck. No. 4118

F   Printing Press                                               $              $           $ $            358.00 2% Distribution on Unsecured Claim                        $          7.16   $          7.16      Paid Ck. No. 4119

F   Prof. Engin. Review C.                                       $              $           $ $            895.00 2% Distribution on Unsecured Claim                        $         17.90   $         17.90      Paid Ck. No. 4120

F   Progressive Business Pub.                                    $              $           $ $            299.00 2% Distribution on Unsecured Claim                        $          5.98   $          5.98      Paid Ck. No. 4121

F   Project Energy Savers LLC                                    $              $           $   $        1,202.52 2% Distribution on Unsecured Claim                        $         24.05   $         24.05      Paid Ck. No. 4122

F   Ridgewood Bushwick SCC                                       $              $           $   $        6,146.00 2% Distribution on Unsecured Claim                        $        122.92 $          122.92      Paid Ck. No. 4123

F   Riverdale Electrical Svc.                                    $              $           $   $      373,025.38 Scheduled claim superseded by Proof of Claim, see above       $         ‐       $          ‐

F   RS Means                                                     $              $           $   $        1,099.95 2% Distribution on Unsecured Claim                        $         22.00   $         22.00      Paid Ck. No. 4124

F   Runway Tire Svc. Co Inc.                                     $              $           $ $            272.49 2% Distribution on Unsecured Claim                        $          5.45   $          5.45      Paid Ck. No. 4125

F   Schulte Roth & Zabel                                         $              $           $   $       13,748.59 2% Distribution on Unsecured Claim                        $        274.97 $          274.97      Paid Ck. No. 4126

F   Sears Commercial                                             $              $           $ $            500.00 2% Distribution on Unsecured Claim                        $         10.00   $         10.00      Paid Ck. No. 4127

F   Selah Realty, LLC                                            $              $           $   $       15,879.28 2% Distribution on Unsecured Claim                        $        317.59 $          317.59      Paid Ck. No. 4128

F   Snack Time Svcs. Inc.                                        $              $           $ $            720.00 Scheduled claim superseded by Proof of Claim, see above       $         ‐       $          ‐

F   Standard Pest Management                                     $              $           $ $            650.00 2% Distribution on Unsecured Claim                        $         13.00   $         13.00      Paid Ck. No. 4129

F   Staples Advantage                                            $              $           $   $        4,202.25 2% Distribution on Unsecured Claim                        $         84.05   $         84.05      Paid Ck. No. 4130


                                                                                                                                                                                                                                          3
                                                  *Check not cashed, a stop payment was issued on 10/17/19. Total amount of stop payment checks $2,564.25.
                                                           **Check returned due to insuffienct address. Total amount of checks returned $1,493.68.
                                                               Case 1-15-41173-cec                             Doc 376-1                    Filed 09/23/20                           Entered 09/23/20 17:58:10



          F            Sterling Last Real Estate                                              $                     $               $   $          140,477.65 2% Distribution on Unsecured Claim                                       $          2,809.55 $               2,809.55         Paid Ck. No. 4131

          F            Sunshine Heating                                                       $                     $               $   $          137,655.00 2% Distribution on Unsecured Claim                                       $          2,753.10 $               2,753.10         Paid Ck. No. 4132

          F            Susan Kaplan                                                           $                     $               $   $             5,062.50 2% Distribution on Unsecured Claim                                      $            101.25 $                 101.25         Paid Ck. No. 4133

          F            Sustainable Generation LLC                                            $‐                    $‐              $‐   $           35,950.00 2% Distribution on Unsecured Claim                                       $            719.00 $                 719.00         Paid Ck. No. 4134

          F            Tailors Nest, LLC                                                     $‐                    $‐              $‐   $             3,721.10 2% Distribution on Unsecured Claim                                      $             74.42    $               74.42         Paid Ck. No. 4135

          F            Taitem Engineering, PC                                                $‐                    $‐              $‐   $           85,606.73 2% Distribution on Unsecured Claim                                       $          1,712.13 $               1,712.13         Paid Ck. No. 4136
                                                                                                                                                                                                                                                                                           Stop Payment issued
          F            Tech Street                                                           $‐                    $‐              $‐ $                260.00 Distribution on Unsecured Claim                                          $              5.20    $                5.20
                                                                                                                                                                                                                                                                                          10/17/19 Ck No. 4137*
          F            Testo, Inc.                                                           $‐                    $‐              $‐ $                184.50 Distribution on Unsecured Claim                                          $              3.69    $                3.69         Paid Ck. No. 4138
                                                                                                                                                                                                                                                                                           Stop Payment issued
          F            TGI Office Automation                                                 $‐                    $‐              $‐ $                389.18 Distribution on Unsecured Claim                                          $              7.78    $                7.78
                                                                                                                                                                                                                                                                                          10/17/19 Ck No. 4139*
          F            The New York Times                                                    $‐                    $‐              $‐ $                185.84 Distribution on Unsecured Claim                                          $              3.72    $                3.72         Paid Ck. No. 4140

          F            Tierney & Courtney                                                    $‐                    $‐              $‐   $             1,795.00 2% Distribution on Unsecured Claim                                      $             35.90    $               35.90         Paid Ck. No. 4141
                                                                                                                                                                                                                                                                                          Returned ‐ insufficent
          F            Time Warner Cable                                                     $‐                    $‐              $‐ $                895.30 Distribution on Unsecured Claim                                          $             17.91    $               17.91
                                                                                                                                                                                                                                                                                          address Ck No. 4142**
          F            TLM Associates LLC                                                    $‐                    $‐              $‐   $             6,000.00 2% Distribution on Unsecured Claim                                      $            120.00 $                 120.00         Paid Ck. No. 4143

          F            Town of Babylon                                                       $‐                    $‐              $‐ $                400.00 Distribution on Unsecured Claim                                          $              8.00    $                8.00         Paid Ck. No. 4144
                                                                                                                                                                                                                                                                                           Stop Payment issued
          F            Traffic Violations Dic./Plea Unit                                     $‐                    $‐              $‐ $                138.00 Distribution on Unsecured Claim                                          $              2.76    $                2.76
                                                                                                                                                                                                                                                                                          10/17/19 Ck No. 4145*
          F            Umit T. Sirt                                                          $‐                    $‐              $‐   $             3,060.00 2% Distribution on Unsecured Claim                                      $             61.20    $               61.20         Paid Ck. No. 4146

          F            Verizon                                                               $‐                    $‐              $‐ $                653.26 Distribution on Unsecured Claim                                          $             13.07    $               13.07         Paid Ck. No. 4147

          F            Verizon Wireless                                                      $‐                    $‐              $‐   $             6,319.26 2% Distribution on Unsecured Claim                                      $            126.39 $                 126.39         Paid Ck. No. 4148

          F            Windstream Communications                                             $‐                    $‐              $‐   $             6,339.61 2% Distribution on Unsecured Claim                                      $            126.79 $                 126.79         Paid Ck. No. 4149

          F            Wright Express                                                        $‐                    $‐              $‐   $             3,866.10 2% Distribution on Unsecured Claim                                      $             77.32    $               77.32         Paid Ck. No. 4150

          F            Xerox Corporation                                                     $‐                    $‐              $‐   $           30,590.47 Scheduled claim superseded by Proof of Claim, see above                      $              ‐       $                 ‐

          F            YES Contracting Inc.                                                  $‐                    $‐              $‐   $           38,497.05 2% Distribution on Unsecured Claim                                       $            769.94 $                 769.94         Paid Ck. No. 4151
                                                                                                                                                                                                                                                                                          Returned ‐ insufficent
          F            ZIPCAR, Inc.                                                          $‐                    $‐              $‐ $                216.99 Distribution on Unsecured Claim                                          $              4.34    $                4.34
                                                                                                                                                                                                                                                                                          address Ck No. 4152**
                                                                                                                                                               Total Distributions                                                     $        439,307.66 $             439,307.66




                                                                                                                                                                                                                                                 Proposed
                                                 UST/Professional Fees and Expenses               Total Requested Amount                                                         Treatment                                                                              Distribution
                                                                                                                                                                                                                                               Distribution
                                                                                                                                                                                                                                                                                        02/06/2019 Ck. No. 4177
Office of the United States Trustee                                                   $                                      4,875.00 Paid 100%                                                                                        $          5,525.00 $               5,850.00
                                                                                                                                                                                                                                                                                        $5,850.00

Distributions for expenses incurred post 3/31/18                                      $                                      5,000.00 Paid 100% (upon submission of invoices to debtor's counsel)                                      $          5,000.00                    $0.00

                                                                                                                                                                                                                                                                                        08/29/2018 wire transfer
                                                                                                                                                                                                                                                                                        $63,000.00 and
Rosen & Associates, P.C.: Fees (through 3/31/18)                                      $                                    379,115.00 Estimated pro rata of available remaining funds less amount paid under First Interim Fee Order   $         76,814.86 $              76,814.86
                                                                                                                                                                                                                                                                                        08/25/2020 wire transfer
                                                                                                                                                                                                                                                                                        $15,124.12
                                                                                                                                                                                                                                                                                        08/29/2018 wire transfer
Rosen & Associates, P.C.: Expenses (through 3/31/18)                                  $                                      7,249.57 Paid 100% less amount paid under First Interim Fee Order                                         $          1,309.26 $               1,309.26
                                                                                                                                                                                                                                                                                        $63,000.00 and
                                                                                                                                                                                                                                                                                        08/29/.2018 Ck. No. 4043
                                                                                                                                                                                                                                                                                        $107,693.00 and
Archer & Greiner, P.C.: Fees (through 3/31/18)                                        $                                    507,485.54 Estimated pro rata of available remaining funds less amount paid under First Interim Fee Order   $        143,590.66 $             143,590.66
                                                                                                                                                                                                                                                                                        08/25/2020 wire transfer
                                                                                                                                                                                                                                                                                        balance of $39,658.07
                                                                                                                                                                                                                                                                                        08/29/.2018 Ck. No. 4043
Archer & Greiner, P.C.: Expenses (through 3/31/18)                                    $                                      3,739.39 Paid 100% less amount paid under First Interim Fee Order                                         $          3,760.41 $               3,760.41
                                                                                                                                                                                                                                                                                        $107,693.00 and
                                                                                                                                                                                                                                                                                        08/29/.2018 Ck. No. 4044
                                                                                                                                                                                                                                                                                        $13,928.51 and
Carpathia Asset Management, LLC: Fees (through 3/31/18)                               $                                     79,455.50 Estimated pro rata of available remaining funds less amount paid under First Interim Fee Order   $         18,571.35 $              18,571.35
                                                                                                                                                                                                                                                                                        08/25/2020 Ck. No. 4202
                                                                                                                                                                                                                                                                                        balance of $5,069.46
                                                                                                                                                                                                                                                                                        08/29/.2018 Ck. No. 4044
Carpathia Asset Management, LLC: Expenses (through 3/31/18)                           $                                        639.97 Paid 100% less amount paid under First Interim Fee Order                                         $            426.62 $                 426.62     $13,928.51 and
                                                                                                                                                                                                                                                                                        08/25/2020 Ck. No. 4202
                                                                                                                                                                                                                                                              $        250,323.16


                                                                                                                                                               Total Distribution                                                                             $       689,630.82
                                                                                                                                                               Cash on hand                                                                                   $         6,568.89



                                                                                                                                                                                                                                                                                                                   4
                                                                               *Check not cashed, a stop payment was issued on 10/17/19. Total amount of stop payment checks $2,564.25.
                                                                                        **Check returned due to insuffienct address. Total amount of checks returned $1,493.68.
